UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7025


MICHAEL ALONZA RUFUS,

                    Petitioner - Appellant,

             v.

MARGARET B. SEYMOUR; KEVIN FRANK MCDONALD; COURTS OF THE
UNITED STATES; STATE BAR OF SOUTH CAROLINA,

                    Respondents - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Margaret B. Seymour, Senior District Judge. (6:20-cv-01394-MBS)


Submitted: February 2, 2021                                  Decided: February 16, 2021


Before GREGORY, Chief Judge, and WILKINSON and NIEMEYER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Alonza Rufus, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael Alonza Rufus appeals the district court’s order accepting the magistrate

judge’s recommendation and dismissing his action as frivolous. We have reviewed the

record and find no reversible error. See 28 U.S.C. § 1915(e)(2)(B); United States v. Will,

449 U.S. 200, 217 (1980); Haase v. Countrywide Home Loans, Inc., 838 F.3d 665, 666-67

(5th Cir. 2016) (per curiam); Glick v. Edwards, 803 F.3d 505, 509 (9th Cir. 2015).

Accordingly, we affirm the district court’s order. See Rufus v. Seymour, No. 6:20-cv-

01394-MBS (D.S.C. June 30, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2